DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9, 14-16, 19, 25-29, 31, 33, 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 25 and 27-29 include limitations drawn to a “cleaning efficiency,” it is unclear as to specifically this property is measured or defined. For example, what is being cleaned, what cleaning method is used, what cleaning solutions, if any, are used, and what material surfaces are being cleaned. In efforts to further the prosecution the limitation will be interpreted as requiring any cleaning efficiency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 9, 14-16, 25-29, 31, 33, 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2004/0128786 to Policicchio.
Regarding Claims 1-4, 6, 9, 14, 15, 25, 27-29, 31, 33, 35 and 36 
	Policicchio teaches a multilayer material comprising a first outer layer of synthetic nonwoven fibers and a tacky addit5ive such as PSA applied on the top surface of said nonwoven (Policicchio, abstract, fig. 27, paragraphs [0101] and [0172]). Policicchio teaches a second outer layer comprising nonwoven cellulose fibers and/or synthetic fibers (Id., paragraph [0194]).  Policicchio teaches an absorbent core (Id., paragraph [0190]).
In the event it is shown that Policicchio does not disclose the claimed invention, including the claimed ranges, with sufficient specificity, the invention is obvious because Policicchio discloses the claimed constituents and discloses that they may be used alternatively or in combination, and Policicchio discloses each of the ranges which substantially overlap with the claimed ranges, to successfully practice the invention of Policicchio based on the totality of the teachings of Policicchio.    
Regarding the cleaning efficiency, maximum load and tack of the composite structure, although the prior art does not disclose a cleaning efficiency, maximum load or tack of the composite, the claimed properties are deemed to naturally flow from the structure in the prior art since the Policicchio reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and 
Regarding Claims 16 and 37
It should be noted that the amount of pressure sensitive adhesive present on the top of the composite is a result effective variable.  As the amount of PSA increases, the material exhibits better adhesive properties and allows for improved retaining of the composite by the cleaning implement.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of PSA since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the amount of PSA in order to adhere the cleaning pad to the cleaning implement in an effective manner without requiring significant effort to remove or exchange said cleaning pad.
Regarding Claim 26
	Policicchio teaches that the absorbent core comprises a layer of SAP sandwiched by cellulose fiber layers but does not specifically teach a second SAP layer and an additional cellulose fiber layer (Id., paragraph [0192]). It would have been obvious to one having ordinary skill in the art at the time of the invention to provide an additional SAP and cellulose layer in the same alternating manner of Policicchio, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04].

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio as applied to claims 1-4, 6, 9, 14-16, 25-29, 31, 33, 35-37 above, in view of WO-2000/027271 to Policicchio, herein after referred to as Policicchio-00. 
Regarding Claim 19
	Although Policicchio teaches that the outer layers may comprise synthetic and cellulosic nonwovens, Policicchio does not appear to specifically teach the incorporation of a binder. However, Policicchio teaches that exemplary sheet materials are taught by Policicchio-00 which is incorporated by reference. Policicchio-00 teaches that an exemplary nonwoven material includes synthetic fibers, cellulosic fibers and a binder (Policicchio-00, page 80, lines 4-25). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite of Policicchio and to include in the outer layer a binder component, as taught by Policicchio-00, motivated by the desire to form a conventional nonwoven layer comprising a material composition and structure that is taught in the art as being demonstrably suitable for use as a cleaning sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VINCENT TATESURE/Primary Examiner, Art Unit 1786